Citation Nr: 1300831	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  11-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to the benefit currently sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a May 2008 rating decision.  The Veteran did not appeal that decision.

2.  The evidence submitted since the May 2008 rating decision does not relate, by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a back disability.

CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying entitlement to service connection for a back disability is final.  38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for a back disability is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2010, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the notice explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  It informed the Veteran of information and evidence necessary to reopen his previously denied claim of entitlement to service connection for a back disability, specifically indicating the standard by which evidence is determined to be new and material, the reason for the Veteran's previous denial, and the requirements for establishing the underlying claim of service connection, to include how disability ratings and effective dates are established.  This notice preceded the August 2010 adjudication of the claim. Therefore, both its content and its timing are sufficient.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Board notes that the Veteran's service treatment records are unavailable.  Under such circumstances, the VA has a heightened duty to search for medical information from alternative sources in order to reconstruct the service medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  

In that regard, the information of record indicates that efforts to obtain the Veteran's service treatment records were not successful.  The Veteran was notified of the specific efforts made in letters dated in April 2008 and April 2011.  In particular, on two occasions in October 2007, the RO requested service treatment records from the National Personnel Records Center (NPRC).  In December 2007, the NPRC replied that the record was fire-related, meaning that the records were lost in the 1973 fire at the NPRC.  In September 2010, the RO received the Veteran's National Archives Forms 13075 and 13055.  In November 2010, the RO submitted the information to the Records Management Center to obtain Morning Reports and medical treatment records in the custody of the Office of the Surgeon General (SGO).  In December 2010, the RO received a negative response.  

With consideration of the facts set forth above, and in light of the apparent unavailability of the service medical records, the Board is satisfied that its duty has been met and that reasonable efforts to reconstruct the veteran's service records have been made.  As will be fully addressed below, additional developmental action by the RO is not warranted in this instance, as such activity would not be fruitful in obtaining additional pertinent medical information or documenting information that cannot generally be obtained from existing medical evidence of record.

With respect to medical evidence, the March 2010 letter notified the Veteran of the types of evidence that would be helpful to his claim, to specifically include evidence of a current back disability.  The Veteran did not submit any records, nor a release of information for records to be obtained by VA on his behalf.  VA did obtain, however, VA outpatient clinical records dated from January 2008 to May 2010.  There is no indication of record from the Veteran or his representative that there are other treatment records missing.

Under certain circumstances, VA's duty to assist includes providing the Veteran with a medical examination and/or obtaining a medical opinion.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2012).  

Here, the current medical evidence does not establish that the Veteran has a current back disability.  As will be discussed further below, the VA outpatient clinical records are negative for any diagnosis of a back disability.  The Veteran has not provided lay statements describing a current back disability.  Therefore, the duty to assist in obtaining an examination or opinion is not triggered.

Overall, the duty to assist has been fulfilled.

New and Material Evidence

The Veteran seeks service connection for a back disability, which he contends initially manifested in service.  Specifically, he contends that he hurt his back in basic training in 1953, while completing an obstacle course.  

By rating decision in May 2008, service connection for a back disability was denied, as there was no evidence of a current back disability.  At the time, the evidence of record consisted of a Formal Finding of Unavailability of the Veteran's service treatment records, and the Veteran's statements in support of his claim.  The Veteran did not appeal that decision.  Applicable law provides that the May 2008 decision that was unappealed is final.  38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 2002). 

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

In April 2010, the Veteran sought to reopen his previously denied claim.  In August 2010, the RO declined to reopen the claim, as new and material evidence had not been submitted.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the appellant's previously and finally denied claims).  

The evidence that came into the record since the May 2008 denial includes an additional Formal Finding of Unavailability regarding the Veteran's service treatment records, this time to include a finding referable to the unavailability of Morning Reports and SGO records, and VA outpatient clinical records dated from January 1008 to May 2010, which are devoid of a diagnosis of a current back disability.

The Board finds that this evidence is new, in that it was not before agency decision makers.  However, it is not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim, namely evidence of a current disability.  The Veteran has provided no lay statements that describe the nature of a current back disability.  The only medical evidence of record, that is, VA outpatient clinical records dated from January 2008 to May 2010, does not include diagnosis of a back disability.  Notably, a February 2008 clinical record includes a current Problem List.  That list is devoid of any mention of a back disability.  On general examination during the course of this visit, there were no orthopedic complaints noted.  Examination of the back demonstrated "fairly decent range of motion," though "somewhat stiff."  The overall assessment was noted to be "same as current problems."  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, the evidence does not establish a current back disability.  In sum, the evidence that has been entered into the record since May 2008 does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, new and material evidence has not been submitted, and the claim cannot be reopened on this application.

The Board notes that the Veteran's claim is not denied because of the lack of service treatment records.  The Veteran is, in fact, both competent and credible in describing the events that happened to him in service, to include hurting his back on the obstacle course during basic training.  An injury in service, however, is not sufficient on its own to establish service connection for a disability.  Rather, there must be evidence of a current disability.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  






As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for a back disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


